Appeal by the defendant from an order of the County Court, Dutchess County (Forman, J.), dated February 14, 2012, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court properly assessed him 15 points under risk factor 11 for a history of alcohol abuse (see People v Finizio, 100 AD3d 977, 978 [2012]; People v Harris, 93 AD3d 704, 705 [2012]; People v Goodwin, 49 AD3d 619, 620-621 [2008]; see generally People v Palmer, 20 NY3d 373 [2013]). Accordingly, the defendant’s assessment as a level two sex offender will not be disturbed. Dillon, J.P., Angiolillo, Chambers and Hinds-Radix, JJ., concur.